          Case 2:13-cr-00082-KJM Document 185 Filed 04/27/20 Page 1 of 9


                              UNITED STATES DISTRICT COURT

                              Eastern District of California
                      Petition For Warrant or Summons For
                            Offender Under Supervision

 Name of Offender:       Matthew Keys                  Docket Number:           0972 2:13CR00082-001

 Name of Judicial Officer:       Chief United States District Judge Kimberly J. Mueller

 Date of Original Sentence:      4/13/2016



Original Offense:     Count 1: 18 U.S.C § 371 - Conspiracy to Transmit a Program, Code, Command, or
                      Information to a Computer, Intending to Cause Damage, Between on or About
                      12/8/2010, and on or About 12/15/2010 (Class D Felony)

                      Count 2: 18 U.S.C. § 1030(a)(5)(A) - Transmitting a Program, Code, Command, or
                      Information to a Computer, Intending to Cause Damage Between on or about
                      October 28, 2010, and January 5, 2011 (Class C Felony)

                      Count 3: 18 U.S.C. § 1030(a)(5)(A) - Attempting to Transmit a Program, Code,
                      Command, or Information to a Computer, Intending to Cause Damage on or about
                      December 15, 2010 (Class C Felony)

Original Sentence: Custody of the Bureau of Prisons for a total term of 24 months on each of Counts 1, 2,
and 3, to be served concurrently to each other for a total term of 24 months; Supervised Release for a term
of 24 months on each of Counts 1, 2, and 3, to be served concurrently to each other for a total term of 24
months; No Firearm; DNA; $300 Special Assessment; $249,956.00 Restitution.

Special Conditions:

    1.   Warrantless Search
    2.   No Dissipation of Assets
    3.   Apply All Monies
    4.   Financial Disclosure
    5.   Financial Restrictions
    6.   Mental Health Treatment
    7.   Aftercare Co-payment
    8.   Computer Inspection



                                             Page 1 of 9                                              PROB 12C
                                                                                                        (07/13)
          Case 2:13-cr-00082-KJM Document 185 Filed 04/27/20 Page 2 of 9

 RE: Matthew Keys                                          Docket Number: 0972 2:13CR00082


 Type of Supervision:      TSR

 Date Supervision Commenced:          4/30/2018

Other Court Actions: None.




                                     PETITIONING THE COURT

☒ TO ISSUE A SUMMONS FOR TUESDAY, APRIL 28, 2020, AT 2PM BEFORE MAGISTRATE
JUDGE CAROLYN K. DELANEY. THE PROBATION OFFICER WILL NOTIFY THE PARTIES
OF THE HEARING.

The probation officer alleges the offender has violated the following conditions(s) of supervision:

Charge Number           Nature of Violation

Charge 1:       NEW LAW VIOLATION

According to computer forensic report and a complaint submitted by the Federal Bureau of Investigations
(FBI) the offender is in violation of 18 U.S.C. §§ 1030(a)(5)(A), 1030(c)(4)(C) – Knowingly causes the
transmission of a program information code, or command, and as a result of such conduct, intentionally
causes damage without authorization to a protected computer (Felony), that carries a twenty year term of
imprisonment.

Charge 2:       NEW LAW VIOLATION

According to computer forensic report and a complaint submitted by the Federal Bureau of Investigations
(FBI), the offender is in violation of California Penal Code 502(c)(4) – Unauthorized computer access
(Felony), that is punishable by imprisonment of up to three years in state prison.

Justification: On February 24, 2020, the United States Attorney Office contacted the probation officer
indicating a call had been received from Comstock’s Magazine editor, Tom Couzens, with concerns that
Matthew Keys was responsible for the deletion of the company’s YouTube account. The email containing
the allegation was forwarded to the probation officer. The email indicated a police report had been filed
with the Sacramento, California, Police Department.

On March 4, 2020, an agent from the Federal Bureau of Investigations advised that Matthew Keys’ former
coworkers had information on the devices believed to have been used to delete the YouTube content and
account. He related it was an Apple iPhone.

Based on the United States Attorney’s Office call and related email, reasonable suspicion was established
to conduct a probation search.

                                            Page 2 of 9                                               PROB 12C
                                                                                                        (07/13)
          Case 2:13-cr-00082-KJM Document 185 Filed 04/27/20 Page 3 of 9

 RE: Matthew Keys                                             Docket Number: 0972 2:13CR00082


On March 11, 2020, a probation search was conducted at the offender’s home. During the search, probation
seized eighteen devices, including Matthew Keys’ iPhone X and MacBook Pro. On March 17, 2020, the
devices were sent to the Cybercrime Lab in the Central District of California (CDCA) to be analyzed by
Computer Forensic Investigation and Recovery Search Team (CFIRST) examiners.

The probation officer has reviewed Comstock’s Magazine documentation of the alleged incident. This
information was used to narrow the probation search to determine if Mr. Keys had committed a new law
violation and analyze the Computer Monitoring Reports with the dates of alleged deletion. Based on the
information reviewed, it is believed Matthew Keys committed a new law violation as alleged in Charges 1
and 2 of this petition.

Comstock’s Magazine:

On March 30, 2018, Tom Couzens provided documentation associated with the deletion of the Comstock’s
Magazine YouTube content. In the documentation provided by Couzens, he reported that Matthew Keys
abruptly quit his job on January 23, 2020. At that time Mr. Couzens requested all usernames and passwords;
however, Keys did not have them all. Couzens reported he proceeded to revoke Keys’ credentials. On
February 3, 2020, a new assistant editor began employment at Comstock’s Magazine and was granted
access to accounts on February 6, 2020. Couzens indicated on February 7th, “an employee” accessed a
Gmail account to access the YouTube account, which was functional on this date. Based on the information
gathered from their staff, it was determined the Gmail account had been signed in on February 9th at 2:50
a.m., the recovery email deleted at 2:53 a.m., and the password was changed at 2:54 a.m.

On February 13, 2020, the new editor discovered the password to Comstock’s Magazine Gmail account no
longer worked and had been changed five days before. On February 14th, the employee regained access to
the YouTube account and discovered the links were broken.

Computer Forensic Report:

On April 7, 2020, the probation officer received the Digital Forensic Examination Report from CDCA.
After reviewing the report, there is reason to believe the report contains pertinent information that a new
law violation has occurred.

The forensic report of Keys iPhone X and MacBook Pro revealed that on February 10, 2020, at
approximately 2:09:14 a.m., “the user navigated and landed at the Comstock’s Magazine – YouTube
channel site. Approximately 17 seconds later, the user performed a Google search of ‘how to delete
YouTube channel.’” The report reflects that approximately 20 seconds later, the user was once again signed
into a YouTube account, accessed the “Manage your YouTube content” at 2:10:56 a.m. At 2:11:26 a.m.,
the URL for website contained text string, “youtubeoptions/deletesuccess.”

In addition to the above activity, the forensics report reflects cookie artifacts include a path that appears to
be associated with the Gmail account for Comstock’s Magazine, an indication that the user likely accessed
the Gmail domain for comstocksmagainze@gmail.com on February 10, 2020, at approximately 2:46 a.m.



                                              Page 3 of 9                                                 PROB 12C
                                                                                                            (07/13)
          Case 2:13-cr-00082-KJM Document 185 Filed 04/27/20 Page 4 of 9

 RE: Matthew Keys                                           Docket Number: 0972 2:13CR00082


Computer monitoring:

Additional evidence associated with the alleged violations includes a review of the computer monitoring
reports by probation. A computer report dated February 9, 2020, between 2:20 a.m. and 2:50 a.m., displays
the image of an authentication error for Comstock’s Magazine. The image shows that in an attempt to sign
into account, the email address used to sign in was matthew@matthewkeys.net, which also required a secret
key, and a master key that were entered. After this information was entered, the image indicated user to
scan 1Password Setup through the scanning of set up code. It instructs user to scan set up code from another
device.

Matthew Keys:

On April 23, 2020, Matthew Keys was questioned about Mr. Couzens allegations. Mr. Keys was present
with his attorney. Furthermore, he was asked whether he accessed any of Comstock’s Magazine accounts
after January 23, 2020, and if he deleted the YouTube content and account. Mr. Keys denied these actions
and indicated he will submit a written statement to the probation officer by April 26, 2020. Mr. Keys
indicated he believes Couzens’ accusations stem from a complaint he filed against Comstock’s Magazine
with the California Employment Development Department for a hostile work environment.

Based on the information provided by Comstock’s Magazine editor Tom Couzens; the Digital Forensics
Report for Keys’ devices seized during a probation search; a complaint from the FBI, and review of
Computer Monitor Reports, it appears Matthew Keys has exhibited similar conduct to that of the underlying
offense by deleting Comstock’s Magazine YouTube content. The information gathered, reflects Mr. Keys
accessed Comstock’s Magazine accounts after he departed the company and proceeded to delete the content
and YouTube account.



Detention: Matthew Keys has been on Supervised Release for twenty-three months and supervised release
is due to expire on April 29, 2020. Due to COVID-19 pandemic restrictions, the probation officer
respectfully recommends the Court issues a summons to appear in court and that Mr. Keys remain out of
custody during violation proceedings.




                                            Page 4 of 9                                                PROB 12C
                                                                                                         (07/13)
      Case 2:13-cr-00082-KJM Document 185 Filed 04/27/20 Page 5 of 9

RE: Matthew Keys                                   Docket Number: 0972 2:13CR00082


         I declare under penalty of perjury that the following is true and correct.

EXECUTED ON:       April 24, 2020
                   Elk Grove, California


                                               Respectfully submitted,




                                               Miriam E. Olea
                                               United States Probation Officer
                                               Telephone: (916) 683-3323
DATED:    4/24/2020
                                               Reviewed by,




                                               Ronnie Preap
                                               Supervising United States Probation Officer




                                     Page 5 of 9                                             PROB 12C
                                                                                               (07/13)
         Case 2:13-cr-00082-KJM Document 185 Filed 04/27/20 Page 6 of 9

 RE: Matthew Keys                                        Docket Number: 0972 2:13CR00082




THE COURT FINDS PROBABLE CAUSE AND ORDERS:

☐ The issuance of a warrant.

☒ The issuance of a summons.

☐ Other:

FURTHER PROCEEDINGS REGARDING CUSTODY:

☐ Defendant is ordered detained, to be brought before District Judge forthwith.

☒ Initial appearance and detention hearing before Magistrate Judge – April 28th at 2:00 p.m. before
Magistrate Judge Carolyn K. Delaney.

DATED: April 27, 2020.




CC:

United States Probation

Assistant United States Attorney: Matthew Segal, Paul Hemesath

United States Marshal Service




                                           Page 6 of 9                                        PROB 12C
                                                                                                (07/13)
         Case 2:13-cr-00082-KJM Document 185 Filed 04/27/20 Page 7 of 9

 RE: Matthew Keys                                       Docket Number: 0972 2:13CR00082



               STATEMENT OF EVIDENCE OF ALLEGED
                  SUPERVISED RELEASE VIOLATIONS

Honorable Kimberly J. Mueller
Chief United States District Judge
Sacramento, California

                                             RE:       Keys, Matthew
                                                       Docket Number: 0972 2:13CR00082


Your Honor:
In addition to a copy of the Acknowledgment of Conditions of Probation or Supervised Release
and Receipt of Criminal Judgment and Judgment and Commitment Order, the following
evidence and/or testimony will be offered to support the probation officer's allegation that the
above-named releasee is in violation of the conditions of supervision as stated on the attached
Probation Form 12C - Petition for Warrant or Summons for Offender Under Supervision.
Charge 1:      NEW LAW VIOLATION
            a. Evidence:

                   i. Sacramento PD Summary Incident Report #2020-1802224

                  ii. Complaint submitted to the Federal Bureau of Investigation

                 iii. Digital Forensic Examination Report dated April 7, 2020

                 iv. Computer Monitoring Reports

            b. Witnesses:

                   i. Comstock’s staff

                  ii. Federal Bureau of Investigations

                 iii. Computer Forensic Specialist/United States Probation Officer, Terry
                      Ginsburg will testify as to the contents of the Digital Forensic Examination
                      Report

                 iv. United States Probation Officer, Miriam E. Olea will testify as to the
                     contents of the Computer Monitoring Reports


                                         Page 7 of 9                                         PROB 12C
                                                                                               (07/13)
       Case 2:13-cr-00082-KJM Document 185 Filed 04/27/20 Page 8 of 9

RE: Matthew Keys                                      Docket Number: 0972 2:13CR00082



Charge 2:      NEW LAW VIOLATION
            a. Evidence:

                  i. Sacramento PD Summary Incident Report #2020-1802224

                  ii. Complaint submitted to the Federal Bureau of Investigation

                 iii. Digital Forensic Examination Report dated April 7, 2020

                 iv. Computer Monitoring Report

            b. Witnesses:

                  i. Comstock’s Staff

                  ii. Federal Bureau of Investigations

                 iii. Computer Forensic Specialist/United States Probation Officer, Terry
                      Ginsburg will testify as to the contents of the Digital Forensic Examination
                      Report

                 iv. United States Probation Officer, Miriam E. Olea will testify as to the
                     contents of the Computer Monitoring Reports



                                                 Respectfully submitted,



                                                 Miriam E. Olea
                                                 United States Probation Officer
                                                 Telephone: (916) 683-3323
DATED:        4/24/2020
              Elk Grove, California

                                                 Reviewed by,




                                                 Ronnie Preap
                                                 Supervising United States Probation Officer



                                        Page 8 of 9                                          PROB 12C
                                                                                               (07/13)
        Case 2:13-cr-00082-KJM Document 185 Filed 04/27/20 Page 9 of 9

 RE: Matthew Keys                                     Docket Number: 0972 2:13CR00082



          REVOCATION GUIDE – SUPERVISED RELEASE
 Name of                                                 Docket
                     Matthew Keys                                          0972 2:13CR00082
 Offender:                                               Number:
 Date of Original
                            01/05/2011 and 12/15/2010
 Offense:
Original term of supervised release imposed: 2 years

Highest grade of violation alleged: A

Criminal History Category of offender: I

Original guideline range: 37 to 46 months.

Chapter 7 range of imprisonment: 12 to 18 months.

Maximum term on revocation - 18 USC 3583(e)(3): (choose one below)

☐      Class A felony - 5 years (or stat max of Click here to enter text. years if longer)
☐      Class B felony - 3 years
☒      Class C and/or D felony - 2 years
☐      Class E felony and misdemeanors - 1 year

Violation requires mandatory revocation: YES: ☐          NO: ☒

Original offense committed on or after 04/30/2003: Court may sentence up to the statutory
maximum term of supervised release applicable to the original offense of conviction, but not
exceed the maximum for the classes of offenses noted above. There is no adjustment for prison
time imposed for any previous revocation of the term of supervised release. The Court must
consider but is not bound by Chapter 7 ranges. Upon revocation, the Court may re-impose
supervised release; however, the term is limited to the statutory maximum authorized under
Title 18 USC 3583(e)(3) for the original offense of conviction, less the current term of
imprisonment imposed upon revocation, and all prior terms of imprisonment imposed upon
previous revocations.




                                        Page 9 of 9                                          PROB 12C
                                                                                               (07/13)
